    Case: 1:20-cv-04475 Document #: 14 Filed: 09/24/20 Page 1 of 4 PageID #:159




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 MOLON MOTORS AND COIL CORP.,

              Plaintiff,                            No. 20 C 4475

       v.                                           Judge Thomas M. Durkin

 MISHCON DE REYA, LLP; JOHN
 PETRSORIC; and MARK RASKIN,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Defendants move to dismiss this legal malpractice case because the relevant

retainer agreement requires disputes governed by the agreement to be brought in

New York. R. 9. The U.S. Supreme Court has explained that motions to enforce a

forum selection clause that permits transfer to a state court are properly made, not

under 28 U.S.C. § 1404, but pursuant to “the residual doctrine of forum non

conveniens [which] has continuing application in federal courts.” Atl. Marine Const.

Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 61 (2013).

      The relevant retainer agreement provides:

             This Retention Agreement shall be governed by and
             construed and enforced in accordance with the laws of the
             State of New York without regard to any choice of law
             principles. The Client expressly agrees to in personam
             jurisdiction in New York with respect to any dispute or
             controversy arising out of or relating to any interpretation,
             construction, performance or breach of this Retention
             Agreement or arising out of or relating to this Firm’s
             representation of the Client. The Client further expressly
             agrees that Federal and State Courts in New York shall
             have non-exclusive jurisdiction over any prejudgment
    Case: 1:20-cv-04475 Document #: 14 Filed: 09/24/20 Page 2 of 4 PageID #:160




             remedies, including but not limited to attachments,
             garnishment, receiverships and preliminary injunctions in
             aid of any arbitration between the parties.

R. 9-1 at 12 (¶ 18) (emphasis in original).

      Plaintiff argues that this provision does not set forth an exclusive forum

selection because it does not use the word “exclusive,” and the last sentence provides

that “Courts in New York shall have non-exclusive jurisdiction.” The last sentence,

however, applies specifically to “prejudgment remedies.” By contrast, the prior

sentence regarding “any dispute or controversy . . . arising out of or relating to this

Firm’s representation of the Client” is much broader. That sentence provides that

“the Client expressly agrees to in personam jurisdiction in New York.”

      Furthermore, in Boss v. American Express Financial Advisors, the New York

Court of Appeals held that a similar contractual provision established an exclusive

forum for disputes under the agreement. 844 N.E.2d 1142, 1143 (N.Y. 2006). The

forum selection in that case provided, “You agree to the jurisdiction of [the] State of

Minnesota courts for determining any controversy in connection with this

Agreement.” Id. The Court agrees with Defendants that this provision is materially

similar to the provision at issue in this case, because both provide that the signing

party “agrees” that a particular state is the jurisdiction for any claim arising under

the agreement. New York law governs the retainer agreement. So, having found that

the provision in this case is substantially the same as the provision in the Boss case,

this Court must follow the New York Court of Appeals in finding that under this




                                              2
    Case: 1:20-cv-04475 Document #: 14 Filed: 09/24/20 Page 3 of 4 PageID #:161




provision New York is the exclusive jurisdiction for disputes arising under the

retainer agreement.

      In addition to malpractice, Plaintiff brings claims for fraud, gross negligence,

unconscionability, and breach of fiduciary duty. Plaintiff argues that the retainer

agreement does not apply to such claims because it does not specifically mention

them. See R. 12 at 8. But the forum selection clause applies to any claims that “arise

out of” the representation. There is no question that all the claims stated in the

complaint arise out of the representation. Plaintiff does not dispute or address this

fact. Therefore, the retainer agreement’s forum selection clause makes all the claims

in this case subject to the exclusive jurisdiction of New York.

      Lastly, Plaintiff argues that public interest factors require denying the motion

to dismiss. However, “those factors will rarely defeat” a motion based on a forum

selection clause, and the “forum-selection clauses should control except in unusual

cases.” Atlantic Marine, 571 U.S. at 64. The only public-interest factor cited by

Plaintiff is that Illinois courts should decide claims for legal malpractice that occur

in Illinois. Plaintiff, however, cites no authority for this argument. Additionally, New

York has just as much interest in this case since Defendants are New York attorneys.

In any case, malpractice is not an uncommon claim or unusual circumstance. So, in

light of the Supreme Court’s instruction that a forum selection clause should control

in all but “unusual circumstances,” the Court will not disregard the forum selection

clause simply because this is a malpractice claim.




                                           3
    Case: 1:20-cv-04475 Document #: 14 Filed: 09/24/20 Page 4 of 4 PageID #:162




                                   Conclusion

      Therefore, Defendants’ motion to dismiss for forum non conveniens [9] is

granted. The case is dismissed without prejudice.

                                                    ENTERED:


                                                    ______________________________
                                                    Honorable Thomas M. Durkin
                                                    United States District Judge
Dated: September 24, 2020




                                         4
